362 S.W.3d 483 (2012)
STATE of Missouri, Respondent,
v.
Freddie MARTIN, Appellant.
No. ED 96343.
Missouri Court of Appeals, Eastern District, Division One.
March 20, 2012.
Jessica M. Hathaway, St. Louis, MO, for appellant.
Chris Koster, Jennifer A. Wideman, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Freddie Martin (Defendant) appeals from the judgment of the trial court entered after a jury convicted him of one count of second-degree murder and one count of armed criminal action, both felonies. Defendant contends that the trial court erred when it allowed the State to admit the evidence of a picture of the victim, Daressa Maxwell (Victim).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information *484 only, setting forth the facts and reasons for this order.
The order of the trial court is affirmed in accordance with Rule 30.25(b).